Exhibit 10.1

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made and
entered into as of December 1, 2015 (the “Effective Date”), by and between
Rubicon Technology, Inc., a Delaware corporation (the “Company”), and William F.
Weissman, a resident of the State of Illinois (the “CEO”).

PRELIMINARY STATEMENTS

The Company and the CEO entered into an Executive Employment Agreement (the
“Agreement”), dated as of February 18, 2015, which is in full force and effect
as of the date of this Amendment.

The Company and the CEO desire to amend the Agreement as set forth in this
Amendment.

AGREEMENT

In consideration of the premises and the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Compensation and Other Benefits.

The Agreement is hereby amended to add the following sentence after the second
sentence of Section 3(c)(i) of the Agreement:

(c) Equity.

(i) Nonstatutory Stock Options. “Notwithstanding the foregoing, the number of
Options that the Company may grant to Executive is subject to the limitations
set forth in Section 3.3 of the Plan.”

Section 2. Severability. If a court of competent jurisdiction makes a final
determination that any term or provision of this Amendment is invalid or
unenforceable, and all rights to appeal the determination have been exhausted or
the period of time during which any appeal of the determination may be perfected
has been exhausted, the remaining terms and provisions shall be unimpaired and
the invalid or unenforceable term or provision shall be deemed replaced by a
term or provision that is valid and enforceable and that most closely
approximates the intention of the parties with respect to the invalid or
unenforceable term or provision, as evidenced by the remaining valid and
enforceable terms and conditions of this Amendment.

Section 3. Amendment. This Amendment may not be modified, amended, or waived in
any manner except by a written instrument signed by both parties to this
Amendment.

Section 4. Waiver. The waiver by any party of compliance by any other party with
any provision of this Amendment shall not operate or be construed as a waiver of
any other provision of this Amendment (whether or not similar), or a continuing
waiver or a waiver of any subsequent breach by a party of a provision of this
Amendment. Performance by any of the parties of any act not required of it under
the terms and conditions of this Amendment shall not constitute a waiver of the
limitations on its obligations under this Amendment, and no performance shall
estop that party from asserting those limitations as to any further or future
performance of its obligations.



--------------------------------------------------------------------------------

Section 5. Governing Law. This Amendment shall be governed, construed and
enforced in accordance with the laws of the State of Illinois, without regard to
principles of conflict of laws of such State.

Section 6. Notices. All notices required or desired to be given under this
Amendment shall be in writing and shall be deemed to have been given if
delivered in person and receipted for by the party to whom the notice is
directed; mailed by certified or registered United States mail postage prepaid,
not later than the day upon which the notice is required to be given pursuant to
this Amendment; or delivered by expedited courier, shipping prepaid or mailed to
sender, on the next business day, after the date on which it is so sent, and
addressed as follows:

 

If to the Company, to:    Board of Directors    Rubicon Technology, Inc.   

900 East Green Street

Bensenville, Illinois 60106

If to the CEO, to:    William F. Weissman    421 W. Jefferson Avenue    Wheaton,
Illinois 60187

Either party may, by giving written notice to the other party, change the
address to which notice shall then be sent.

Section 7. Prior Agreements. This Amendment is a complete and total integration
of the understanding of the parties related to the amendment of the Agreement
and supersedes all prior or contemporaneous negotiations, commitments,
agreements, writings, and discussions with respect to the subject matter of this
Amendment.

Section 8. Headings. The headings of the sections of this Amendment are inserted
solely for convenience of reference and shall not be deemed to affect the
meaning or interpretation of this Amendment.

Section 9. Counterparts. This Amendment may be executed in two (2) counterparts,
each of which shall be deemed to be an original, but both of which together
shall constitute one and the same agreement.

Section 10. CEO Acknowledgments.

(a) The CEO Has Read the Document. The CEO acknowledges and agrees that he has
carefully read this entire Amendment and has been given sufficient opportunity
to discuss this Amendment with the Company before signing.

(b) The CEO Has Had an Opportunity to Consult with Others. The CEO acknowledges
and agrees that he has been given an adequate opportunity to consult with his
lawyer, accountant, tax advisor, spouse and other persons he deems appropriate
concerning this Amendment and the terms and conditions hereof.

(c) CEO Has a Copy. The CEO acknowledges and agrees that he has been given a
copy of this Amendment.

 

2



--------------------------------------------------------------------------------

(d) Signing is Acceptance. By signing, the CEO agrees to accept all of the terms
and conditions of this Amendment and understands that the Company is relying
upon the CEO’s stated acceptance of such terms and conditions.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

“COMPANY”       “CEO” RUBICON TECHNOLOGY, INC.       By:   /s. Mardel A. Graffy
      /s/ William F. Weissman Name:   Mardel A. Graffy       William F. Weissman
Title:   Chief Financial Officer      

 

4